Case 2:20-cv-05267-AS Document 19 Filed 03/10/21 Page 1 of 1 Page ID #:1060




 1
                                                                  JS-6
 2
 3                       UNITED STATES DISTRICT COURT
 4                     CENTRAL DISTRICT OF CALIFORNIA
 5
 6
     TANYA DAVIS,                           ) Case No: 2:20-cv-05267-AS
 7                                          )
                                            ) [PROPOSED] JUDGMENT
 8               Plaintiff                  )
                                            )
 9         v.                               )
                                            )
10   ANDREW SAUL, Acting                    )
     Commissioner of Social Security,       )
11                                          )
                 Defendant.                 )
12
13
14         Having approved the Stipulation to Voluntary Remand Pursuant to
     Sentence Four of 42 U.S.C. § 405(g),
15
           IT IS ORDERED that judgment is entered in accordance with the Order of
16
     Remand.
17
18
19
     DATE: March 10, 2021                                / s / Sagar
20
                                              HONORABLE ALKA SAGAR
21                                            United States Magistrate Judge
22
23
24
25
26
27
                                            -1-
28
